 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 1 of 18 Page ID #:14



 1   Bethany Stevens (SBN 245672)
     bstevens@wscllp.com
 2   Amanda Walker (SBN 252380)
     awalker@wscllp.com
 3   WALKER STEVENS CANNOM LLP
     500 Molino Street, Suite 118
 4   Los Angeles, California 90013
     Telephone: (213) 712-9145
 5   Fax: (213) 403-4906
 6 Michael Ng (SBN 237915)
   michael.ng@kobrekim.com
 7 Daniel Zaheer (SBN 237118)
   daniel.zaheer@kobrekim.com
 8 KOBRE & KIM LLP
   150 California Street, 19th Floor
 9 San Francisco, California 94111
   Telephone: (415) 582-4800
10
   Christopher Cogburn*
11 *pro hac vice to be filed
   christopher.cogburn@kobrekim.com
12 KOBRE & KIM LLP
   800 Third Avenue
13 New York, New York 10022
   Telephone: (212) 488-1200
14
     Attorneys for Petitioner
15   Shanghai Lan Cai Asset
     Management Co, Ltd.
16

17                           UNITED STATES DISTRICT COURT
18                         CENTRAL DISTRICT OF CALIFORNIA
19                                      WESTERN DIVISION
20

21   SHANGHAI LAN CAI ASSET                         Civil Case No. 2:18-cv-10255
     MANAGEMENT CO, LTD.,
22                                                  MEMORANDUM OF POINTS AND
23
                          Petitioner,               AUTHORITIES IN SUPPORT OF
                                                    PETITION TO CONFIRM
24   v.                                             ARBITRATION AWARD
25
     JIA YUETING,
26
                          Respondent.
27

28
     _____________________________________________________________________________________________
              MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 2 of 18 Page ID #:15



 1                                             TABLE OF CONTENTS
 2
 3
 4   PRELIMINARY STATEMENT ........................................................................... 1
 5
     BACKGROUND ..................................................................................................... 2
      A. SLC and LeTV enter into the Loan Contract, and Jia and TV Plus guarantee
 6    SLC’s loan. ............................................................................................................ 2
 7    B. LeTV defaults on its repayment obligations under the Loan Contract, and
 8
      SLC commences the Arbitration. .......................................................................... 3
      C. The Tribunal unanimously finds the Arbitration Respondents jointly and
 9    severally liable for SLC’s damages. ...................................................................... 4
10    D. The Arbitration Respondents refuse to pay the Final Award. ......................... 6
11   ARGUMENT........................................................................................................... 6
12    A. SLC and Jia entered into a valid arbitration agreement. ................................. 9
      B. The dispute resolved by the Final Award was squarely within the scope of
13
      the parties’ agreement to arbitrate. ...................................................................... 10
14    C. United States law permits—indeed, strongly favors—arbitration for the
15    resolution of international commercial disputes. ................................................ 10
      D. Respondents had notice of the Arbitration and were able to—and did—
16
      present their case. ................................................................................................ 11
17    E. The composition of the Tribunal and the procedures used in the Arbitration
18    were consistent with the parties’ agreement to arbitrate. .................................... 11
      F. The Final Award is binding and has not been set aside at the seat of
19
      arbitration. ........................................................................................................... 12
20    G. Confirmation of the award is consistent with the public policy of the United
21    States. .................................................................................................................. 13
     CONCLUSION ..................................................................................................... 14
22
23
24
25
26
27
28
                                                i
                 MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
  Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 3 of 18 Page ID #:16



 1                                          TABLE OF AUTHORITIES
 2    Cases
 3 Agility Pub. Warehousing Co. K.S.C., Prof’l Contract Adm’rs, Inc. v. Supreme
 4  Foodservice GmbH,
    495 F. App’x 149 (2d Cir. 2012) ......................................................................... 14
 5
 6    Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela,
       244 F. Supp. 3d 100 (D.D.C. 2017) ...................................................................... 9
 7
 8 Karaha Bodas Co., LLC v. Perusahaan Pertambangan Minyak Dan Gas Bumi
    Negara,
 9  364 F.3d 274 (5th Cir. 2004) ................................................................................. 9
10
   Ministry of Def. and Support for Armed Forces of Islamic Republic of Iran v.
11  Cubic Def. Sys., Inc.,
    665 F.3d 1091 (9th Cir. 2011) ......................................................................... 9, 14
12

13    Ministry of Def. of Islamic Republic of Iran v. Gould, Inc.,
       969 F.2d 764 (9th Cir. 1992) ................................................................................. 8
14
15    Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,
       473 U.S. 614 (1985) ...................................................................................... 11, 14
16
17 Parsons & Whittemore Overseas Co., Inc. v. Societe Generale De L’Industrie Du
    Papier,
18  508 F.2d 969 (2d Cir. 1974) .................................................................................. 9
19
   Polimaster Ltd. v. RAE Systems, Inc.,
20  623 F.3d 832 (9th Cir. 2010) ................................................................................. 8
21
   Seung Woo Lee v. Imaging3, Inc.,
22   283 F. App’x 490 (9th Cir. 2008).......................................................................... 7
23 United Steelworkers of Am., AFL-CIO-CLC v. Smoke-Craft, Inc.,
24  652 F.2d 1356 (9th Cir. 1981) ............................................................................. 13
25
26    Statutes

27    9 U.S.C. § 201................................................................................................... 2, 6, 7
28
                                                 ii
                  MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 4 of 18 Page ID #:17


     9 U.S.C. § 202........................................................................................................... 7
 1

 2   9 U.S.C. § 207........................................................................................................... 7
 3
 4
 5
 6
 7
 8
 9
10
11
12

13
14
15
16
17
18
19
20

21
22
23
24
25
26
27
28
                                                iii
                 MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 5 of 18 Page ID #:18



 1                            PRELIMINARY STATEMENT
 2         This is an action to confirm a final, binding arbitration award (the “Final
 3   Award”). A tribunal of three respected jurists (the “Tribunal”) issued the Final
 4   Award in the People’s Republic of China on January 22, 2018, after an arbitration
 5   proceeding (the “Arbitration”) between Petitioner Shanghai Lan Cai Asset
 6   Management Co, Ltd. (“SLC”), Respondent Jia Yueting, and two companies in
 7   which Jia had a substantial ownership interest: LeTV Sports Culture Develop
 8   (Beijing) Co., Limited (“LeTV”) and TV Plus Holdings (Beijing) Limited (“TV
 9   Plus” and, together with Jia and LeTV, the “Arbitration Respondents”).
10   The Final Award arises out of a dispute between SLC and the Arbitration
11   Respondents over the Arbitration Respondents’ failure to satisfy their obligations
12   under two related agreements. Under the first of those agreements (the “Loan
13   Contract”), SLC extended a ¥50 million loan to LeTV for a term of 12 months.
14   The second agreement (the “Guarantee”) made Jia and TV Plus jointly and
15   severally liable for any default by LeTV. When LeTV stopped making its required
16   interest payments, SLC initiated the Arbitration against all three Arbitration
17   Respondents, consistent with the terms of arbitration clauses in both the Loan
18   Contract and the Guarantee. Notwithstanding SLC’s attempts to hold LeTV and its
19   guarantors to their bargain, LeTV continued to default on its interest payments
20   even as the Arbitration was underway. Eventually, LeTV failed to repay the loan
21   principal at the end of the 12-month term, and neither Jia nor TV Plus stepped in to
22   make SLC whole as the Guarantee requires. After arbitration proceedings
23   spanning several months—including a hearing at which Jia, represented by
24   counsel, presented evidence and argument—the Tribunal unanimously found all
25   three Arbitration Respondents jointly and severally liable for SLC’s damages
26   caused by LeTV’s default.
27         SLC is entitled to collect what it is owed. SLC therefore respectfully
28   requests that this Court confirm the Final Award and incorporate its terms into a
                                            1
             MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 6 of 18 Page ID #:19



 1   United States judgment in its favor. Petitions to confirm international arbitral
 2   awards are governed by Chapter 2 of the Federal Arbitration Act (9 U.S.C. § 201 et
 3   seq.), which incorporates the treaty obligations of the United States under the 1958
 4   Convention on the Recognition and Enforcement of Foreign Arbitral Awards (the
 5   “New York Convention”). See 9 U.S.C. § 201. The New York Convention
 6   requires courts in contracting countries to confirm awards falling under the
 7   Convention unless one of several limited, enumerated grounds applies. Because
 8   none of these grounds for deferring or denying confirmation applies to the Final
 9   Award, the Court must confirm it.
10                                    BACKGROUND
11      A. SLC and LeTV enter into the Loan Contract, and Jia and TV Plus
12         guarantee SLC’s loan.
13         SLC and LeTV entered into the Loan Contract on December 1, 2016. The
14   Loan Contract was designed to give LeTV—an online video service in which Jia
15   holds a substantial ownership interest—¥50 million to “supplement” its “working
16   capital in its day-to-day operations” while allowing SLC, in its capacity as agent
17   for investor-users of the internet-based financing platform Lancai.cn, to earn
18   interest during the 12-month term of the loan. (First Kang Decl. Ex. 2 art. 1–2(II).)
19   LeTV was to repay the ¥50 million principal in a single lump-sum payment at the
20   conclusion of the 12-month term (on December 2, 2017), while settling
21   outstanding interest on each of five dates (the “Interest Settlement Dates”):
22   December 15, 2016, March 15, 2017, June 15, 2017, and September 15, 2017. (Id.
23   art. 3(II), (IV).) The Loan Contract provided for an annual interest rate of 7.5
24   percent. (Id. art. 3(III).) In the event of a default by LeTV, an additional “0.05
25   percent per day” would accrue under the Loan Contract until the default was cured.
26   (Id. art. 3(VII).) And, under the Guarantee, Jia and TV Plus would be jointly and
27   severally liable to SLC. (First Kang Decl. Ex. 3 at 1.)
28
                                            2
             MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 7 of 18 Page ID #:20



 1         Both the Loan Contract and the Guarantee contained clauses calling for
 2   arbitration in the event of a dispute. Article 13 of the Loan Contract provided:
 3         (I)    The Contract shall be governed by the laws of the People’s Republic
 4                of China.
 5         (II)   Any dispute arising from the performance of the [Loan] Contract may
 6                be resolved through consultation, failing which either Party may bring
 7                such dispute for arbitration by the Beijing Arbitration Commission.
 8   (First Kang Decl. Ex. 2 art. 13.) Similarly, the Guarantee provided:
 9                Any dispute arising from or in connection with this [Guarantee] shall
10                be settled through negotiation by the parties hereto, failing which,
11                shall be submitted to Beijing Arbitration Commission for arbitration
12                in accordance with the prevailing rules of arbitration of such
13                commission. The arbitration award shall be final, binding upon each
14                party.
15   (First Kang Decl. Ex. 3 art. 11.3.)
16      B. LeTV defaults on its repayment obligations under the Loan Contract,
17         and SLC commences the Arbitration.
18         LeTV made the interest payments required on the first two Interest
19   Settlement Dates. To this day—more than one year after the date on which LeTV
20   was required to repay the loan principal and all remaining interest—neither LeTV
21   nor its guarantors, Jia and TV Plus, have made any additional payments to SLC.
22   When LeTV failed to make the payment due on June 15, 2017, SLC referred the
23   matter to arbitration before the Beijing Arbitration Commission, consistent with
24   the arbitration clauses in both the Loan Contract and the Guarantee. On June 28,
25   2017, the Beijing Arbitration Commission accepted SLC’s request for arbitration
26   against Jia and the other two Arbitration Respondents.
27         In accordance with the Beijing Arbitration Commission’s arbitration rules,
28   the Director of the Commission appointed the three-person Tribunal. Mr. Wu
                                            3
             MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 8 of 18 Page ID #:21



 1   Shengchun, a senior economist specializing in guaranty law, loan contracts, and
 2   international finance, was appointed as chief arbitrator. (First Kang Decl. ¶ 8.) He
 3   was joined on the Tribunal by Ms. Kang Le, an arbitrator specializing in
 4   investment and financing disputes, and Mr. Han Xu, who specializes in finance,
 5   loan contracts, and the law of corporations. (Id.) The Arbitration was conducted
 6   in Beijing under the Beijing Arbitration Commission rules. (First Kang Decl. Ex.
 7   1 at 1.)
 8           The Tribunal scheduled its first hearing for October 27, 2017. (Id.) Despite
 9   receiving the Commission’s written notice advising him of the hearing, Jia (along
10   with the other two Arbitration Respondents) failed to appear. (Id.) But despite his
11   absence, Jia was able to present his case to the Tribunal: the Tribunal set a second
12   hearing for December 1, 2017, at which Jia appeared and was represented by
13   counsel. Jia’s counsel produced evidence and made oral arguments on his behalf.
14   (Id.)
15      C. The Tribunal unanimously finds the Arbitration Respondents jointly
16           and severally liable for SLC’s damages.
17           On January 22, 2018, after hearing all parties’ oral presentations, examining
18   the evidence, and engaging in panel discussions, the Tribunal issued the 16-page
19   Final Award. (Id. at 1–2.) The Tribunal unanimously found that LeTV defaulted
20   on its obligations under the Loan Contract by failing to repay both the principal
21   and any interest accrued after March 15, 2017. (Id. at 15–16.) The Tribunal also
22   found LeTV liable for post-default interest at an annual rate of 16.5 percent—less
23   than the post-default rate provided by the Loan Contract—to be calculated from
24   December 2, 2017, and for SLC’s and the Tribunal’s costs and expenses,
25   calculated at ¥1,446,575.34 and ¥319,740, respectively. (Id. at 18, 21.)
26           In addition, the Tribunal concluded that the Guarantee rendered Jia and TV
27   Plus jointly and severally liable for the amounts awarded against LeTV. (Id. at 19–
28   20.) The Tribunal summarized the Guarantee’s legal effect: “When [LeTV] has
                                               4
                MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 9 of 18 Page ID #:22



 1   not performed or has not fully performed [its] debts under the Loan Contract,
 2   [SLC] has the right to directly request [TV Plus] and [Jia] to assume the liability of
 3   providing guarantee.” (Id. at 19.) The Tribunal further explained that the
 4   Guarantee covered not only liabilities for LeTV’s “failure . . . to pay the principal,
 5   interest, penalty interest . . . as well as other amounts . . . on time and in full in
 6   accordance with the Loan Contract,” but also extended to “all the expenses paid by
 7   [SLC] for realization of [its] rights and interests, including but not limited to legal
 8   fees, litigation fees, travel expenses, etc.” (Id.)
 9          In reaching this conclusion, the Tribunal rejected two arguments Jia raised in
10   an attempt to avoid liability under the Guarantee. First, contrary to Jia’s argument
11   that conditions precedent to his obligation under the Guarantee remained
12   unsatisfied, the Tribunal concluded that “once the Loan Contract expires and
13   [LeTV] has failed to perform . . . the conditions for [TV Plus] and [Jia] to be held
14   liable for providing guarantee have been met.” (Id.) Jia also contended that the
15   Guarantee provisions imposing joint and several liability upon him personally were
16   invalid under Chinese law. (Id. at 19–20.) The Tribunal dismissed this argument
17   as “without factual and legal basis.” (Id. 20.)
18          The Tribunal therefore ordered Jia and the other Arbitration Respondents to
19   compensate SLC for:
20                 • ¥50 million, representing the principal disbursed to LeTV under
21                    the Loan Contract;
22                 • principal interest at an annual rate of 7.5 percent to be calculated
23                    from March 15, 2017;
24                 • post-default interest at an annual rate of 16.5 percent to be
25                    calculated from December 2, 2017;
26                 • ¥507,028, representing SLC’s arbitration costs; and
27                 • ¥319,740, representing arbitration expenses disbursed by SLC to
28                    the Beijing Arbitration Commission.
                                             5
              MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 10 of 18 Page ID #:23



 1   (Id. at 20–21.)
 2         The Tribunal ordered the Arbitration Respondents to pay these amounts “in
 3   full within 10 days from the date of service of this Award.” The Arbitration
 4   Respondents’ failure to make a full payment within these 10 days renders them
 5   liable for 200 percent of the payable interest (i.e., 48 percent annually) according
 6   to the Civil Procedure Law of the People’s Republic of China. (Id. at 21.)
 7      D. The Arbitration Respondents refuse to pay the Final Award.
 8         Nearly a year after it was issued, the Final Award remains outstanding. Jia
 9   has not moved to set aside the Final Award in the People’s Republic of China—or
10   anywhere else, for that matter—and his time for doing so has long since expired:
11   Chinese law requires that any application to set aside an arbitration award be
12   brought within six months of the service of the award upon the respondent seeking
13   to challenge it. (First Kang Decl. ¶ 11.) Yet Jia and the other Arbitration
14   Respondents have paid SLC nothing, nor have they foreshadowed any upcoming
15   change in their recalcitrant posture toward these obligations. The Arbitration
16   Respondents have therefore left SLC with no other choice than to enforce the Final
17   Award through judicial means.
18                                      ARGUMENT
19      I. The New York Convention and United States law require confirmation
20         of the Final Award.
21         The Federal Arbitration Act (the “FAA”) governs the enforcement of
22   international arbitral awards. Chapter 2 of the FAA (9 U.S.C. § 201 et seq.)
23   incorporates the treaty obligations of the United States under the New York
24   Convention, making the rules and procedures set forth in the Convention
25   applicable in confirmation proceedings brought in the courts of the United States.
26   See 9 U.S.C. § 201. And the Final Award is governed by the New York
27   Convention because it arose out of commercial contracts—the Loan Contract and
28   the Guarantee—between SLC (a Chinese corporation), Jia (a Chinese citizen living
                                            6
             MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 11 of 18 Page ID #:24



 1   in California), and two other Chinese entities. See 9 U.S.C. § 202 (providing that
 2   an “arbitral award arising out of a legal relationship . . . which is considered as
 3   commercial . . . falls under the Convention” unless the relationship was “entirely
 4   between citizens of the United States”).
 5         The New York Convention requires a court in a contracting country to
 6   confirm an award subject to the Convention unless the court finds that one of seven
 7   specific grounds for deferring or refusing confirmation applies. See 9 U.S.C. § 207
 8   (“The court shall confirm the award unless it finds one of the grounds for refusal
 9   or deferral of recognition or enforcement of the award specified in the said
10   Convention.” (emphasis added)). As the Ninth Circuit has explained, “[f]ederal
11   law permits a party who was victorious in a recognized foreign arbitration
12   proceeding to seek confirmation of the award in the United States under the New
13   York Convention, and the statute gives the courts little discretion when considering
14   such petitions.” Seung Woo Lee v. Imaging3, Inc., 283 F. App’x 490, 492 (9th Cir.
15   2008). This is because “[t]he grounds for the court’s refusal or deferral of
16   recognition or enforcement of an arbitration award are limited to the seven
17   grounds” identified by the New York Convention. Id.
18         These limited, enumerated grounds for deferring or refusing confirmation
19   are set forth in Article V of the Convention. In summary, they permit courts to
20   deny confirmation only where:
21         • the parties’ arbitration agreement is invalid;
22         • the award resolves a type of dispute that the parties did not agree to
23             arbitrate;
24         • the award resolves a type of dispute that, under the laws of the country
25             where confirmation is sought, cannot be resolved through arbitration;
26         • the award debtor had no notice of the arbitration proceedings or was
27             unable to meaningfully participate;
28         • the arbitration used procedures (including for the composition of the
                                             7
              MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 12 of 18 Page ID #:25



 1             tribunal) that are inconsistent with the parties’ arbitration agreement;
 2         • the award is not yet binding on the parties or has been set aside by a
 3             competent authority of the country in which, or under the law of which,
 4             the award was made; or
 5         • confirming the award would contravene the public policy of the country
 6             where confirmation is sought.
 7   See New York Convention art. V.
 8         The party opposing confirmation of an arbitration award has the burden of
 9   proving that one of the Convention’s limited, enumerated grounds for refusing or
10   deferring recognition applies. Ministry of Def. of Islamic Republic of Iran v.
11   Gould, Inc., 969 F.2d 764, 770 (9th Cir. 1992). This “burden is substantial because
12   the public policy in favor of international arbitration is strong, and the New York
13   Convention defenses are interpreted narrowly.” Polimaster Ltd. v. RAE Systems,
14   Inc., 623 F.3d 832, 836 (9th Cir. 2010) (internal citations omitted). This Circuit is
15   not alone in consistently cautioning that these grounds for deferring or denying
16   confirmation are to be construed narrowly. See, e.g., Parsons & Whittemore
17   Overseas Co., Inc. v. Societe Generale De L’Industrie Du Papier, 508 F.2d 969,
18   976 (2d Cir. 1974) (holding “defense[s] to enforcement of a foreign award . . .
19   should be construed narrowly” to “comport with the enforcement-facilitating thrust
20   of the Convention”); Karaha Bodas Co., LLC v. Perusahaan Pertambangan
21   Minyak Dan Gas Bumi Negara, 364 F.3d 274, 288 (5th Cir. 2004) (“Defenses to
22   enforcement under the New York Convention are construed narrowly, ‘to
23   encourage the recognition and enforcement of commercial arbitration agreements
24   in international contracts . . .’”); Crystallex Int’l Corp. v. Bolivarian Republic of
25   Venezuela, 244 F. Supp. 3d 100, 110 (D.D.C. 2017) (characterizing “scope of its
26   review” under New York Convention as “narrow”).
27         Because awards governed by the New York Convention must be confirmed
28   unless one of these narrow grounds applies, “[c]onfirmation is a summary
                                             8
              MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 13 of 18 Page ID #:26



 1   proceeding that converts a final arbitration award into a judgment of the court”; the
 2   FAA does not contemplate a plenary action initiated by a complaint but rather a
 3   circumscribed process akin to summary judgment. Ministry of Def. and Support
 4   for Armed Forces of Islamic Republic of Iran v. Cubic Def. Sys., Inc., 665 F.3d
 5   1091, 1094 n.1 (9th Cir. 2011); accord 3 Fed. Proc., L. Ed. § 4:140 (2018) (“Thus,
 6   an arbitration award under the Convention may be enforced by filing a petition or
 7   application for an order confirming the award supported by an affidavit. The
 8   hearing on such a petition or application will take the form of a summary
 9   procedure in the nature of federal motion practice.”).
10           As explained below, Jia cannot satisfy his burden of proving that any of
11   these grounds applies. The Court must therefore confirm the Final Award.
12              A. SLC and Jia entered into a valid arbitration agreement.
13           Under the New York Convention, one of the limited grounds for deferring or
14   denying confirmation of an award is that “the parties to [an agreement to arbitrate]
15   were, under the law applicable to them, under some incapacity, or the said
16   agreement is not valid under the law to which the parties have subjected it or,
17   failing any indication thereon, under the law of the country where the award was
18   made.” New York Convention art. V(1)(a). Jia cannot seriously claim that this
19   ground applies here.
20           The plain language of Article 11 of the Guarantee is clear: it permits either
21   party to submit “[a]ny dispute arising from or in connection with” the Guarantee
22   for arbitration before the Beijing Arbitration Commission “in accordance with the
23   prevailing rules of arbitration of such commission.” (First Kang Decl. Ex. 3 art.
24   11.3.) SLC exercised this option, consistent with the terms of the Loan Contract
25   and the Guarantee, by submitting a request for arbitration to the Beijing Arbitration
26   Commission, which the Commission accepted on June 28, 2017. (First Kang Decl.
27   ¶ 7.)
28
                                              9
               MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 14 of 18 Page ID #:27



 1             B. The dispute resolved by the Final Award was squarely within the
 2                scope of the parties’ agreement to arbitrate.
 3         Under the New York Convention, confirmation of an award may be deferred
 4   or refused where “the award deals with a difference not contemplated by or not
 5   falling within the terms of the submission to arbitration, or it contains decisions on
 6   matters beyond the scope of the submission to arbitration, provided that, if the
 7   decisions on matters submitted to arbitration can be separated from those not so
 8   submitted, that part of the award which contains decisions on matters submitted to
 9   arbitration may be recognized and enforced.” New York Convention art. V(1)(c).
10   There is no basis for Jia to assert this ground, either.
11         At no point in the Arbitration did Jia contend that the parties’ dispute fell
12   outside the scope of their arbitration agreement, and with good reason. Article 13
13   of the Guarantee provides for arbitration of “[a]ny dispute arising from or in
14   connection with” the Guarantee, which rendered Jia jointly and severally liable for
15   any default by LeTV on its obligations under the Loan Contract. (First Kang Decl.
16   Ex. 3 art. 11.3.) It is beyond dispute that the Final Award is within the scope of
17   this broad language; the Final Award holds Jia and the other Arbitration
18   Respondents liable for LeTV’s breach of its obligations under the Loan Contract
19   and compensates SLC for damages caused by those breaches. (First Kang Decl.
20   Ex. 1 at 13–20.)
21             C. United States law permits—indeed, strongly favors—arbitration
22                for the resolution of international commercial disputes.
23         The New York Convention permits courts “in the country where recognition
24   and enforcement is sought” to defer or refuse confirmation of an award where
25   “[t]he subject matter of the difference [i.e., the dispute submitted to arbitration] is
26   not capable of settlement by arbitration under the law of that country.” New York
27   Convention art. V(2)(a).
28         But the courts of this country have long favored arbitration for the resolution
                                            10
              MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 15 of 18 Page ID #:28



 1   of disputes arising out of commercial contracts like the Loan Contract and the
 2   Guarantee. The Supreme Court has recognized an “emphatic federal policy in
 3   favor of arbitral dispute resolution,” one which “applies with special force in the
 4   field of international commerce.” Mitsubishi Motors Corp. v. Soler Chrysler-
 5   Plymouth, Inc., 473 U.S. 614, 631 (1985). Confirmation of the Final Award is
 6   entirely consistent with this policy.
 7             D. Respondents had notice of the Arbitration and were able to—and
 8                did—present their case.
 9         Under the New York Convention, confirmation of an award can be deferred
10   or denied if “[t]he party against whom the award is invoked was not given proper
11   notice of the appointment of the arbitrator or of the arbitration proceedings or was
12   otherwise unable to present [its] case.” New York Convention art. V(1)(b). This
13   ground plainly does not apply to this case.
14         The Beijing Arbitration Commission gave the Arbitration Respondents,
15   including Jia, proper notice of the Arbitration, and—despite their failure to appear
16   at the first hearing scheduled by the Tribunal—the Arbitration Respondents were
17   fully able to present their case to the Tribunal. Jia was represented by counsel in
18   the Arbitration, and he defended himself with legal and factual arguments, together
19   with supporting evidence, before the Tribunal. (First Kang Decl. Ex. 1 at 1–2.)
20   In view of these facts, there can be no serious argument that Jia lacked notice of
21   the Arbitration or was somehow unable to present his case. To the contrary, Jia
22   and the other Arbitration Respondents made their case, and the Tribunal explained
23   at length why it was unpersuasive. (First Kang Decl. Ex. 1 at 12–20.)
24             E. The composition of the Tribunal and the procedures used in the
25                Arbitration were consistent with the parties’ agreement to
26                arbitrate.
27         A court may defer or deny confirmation under the New York Convention if
28   it finds that “[t]he composition of the arbitral authority or the arbitral procedure
                                            11
              MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 16 of 18 Page ID #:29



 1   was not in accordance with the agreement of the parties, or, failing such
 2   agreement, was not in accordance with the law of the country where the arbitration
 3   took place.” New York Convention art. V(1)(d). Respondents cannot possibly
 4   object on this ground.
 5         The Tribunal was appointed by the Beijing Arbitration Commission in
 6   accordance with its rules, to which the parties expressly submitted in their
 7   agreement to arbitrate. (First Kang Decl. Ex. 2 art. 13(II).) Neither Jia nor either
 8   of the other Arbitration Respondents raised any objection during the Arbitration to
 9   the Tribunal’s composition or the procedures that governed the Arbitration.
10   Having remained silent then, Jia cannot now cry foul. As the Ninth Circuit has
11   long recognized, litigants have “an affirmative obligation to present to the
12   arbitrator any arguments why the arbitration should not proceed. Parties to
13   arbitration cannot sit idle while an arbitration decision is rendered and then, if the
14   decision is adverse, seek to attack the award collaterally on grounds not raised
15   before the arbitrator.” United Steelworkers of Am., AFL-CIO-CLC v. Smoke-Craft,
16   Inc., 652 F.2d 1356, 1360 (9th Cir. 1981).
17             F. The Final Award is binding and has not been set aside at the seat
18                of arbitration.
19         SLC’s Petition seeks confirmation of the Final Award, which was issued on
20   January 22, 2018. (First Kang Decl. Ex. 1 at. 21.) The Final Award is the
21   culmination of a lengthy arbitration that SLC commenced pursuant to the
22   arbitration clauses in the Loan Contract and the Guarantee. The arbitration clause
23   in the Guarantee—under which Jia submitted to arbitration—expressly provides
24   that “[t]he arbitration award shall be final [and] binding upon each party.” (First
25   Kang Decl. Ex. 3 art. 11.3.)
26         Article V of the New York Convention provides that recognition and
27   enforcement of an award may be refused if the party opposing the petition can
28   prove that “[t]he award has not yet become binding on the parties, or has been set
                                            12
              MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 17 of 18 Page ID #:30



 1   aside or suspended by a competent authority of the country in which, or under the
 2   law of which, that award was made.” New York Convention art. V(1)(e). Here,
 3   the People’s Republic of China is the primary jurisdiction, and only its courts have
 4   authority to set aside the Final Award. Jia has not attempted to set aside the Final
 5   Award in the People’s Republic of China, and the time for doing so under Chinese
 6   law—within six months after the award is served upon the parties—has long since
 7   expired. (First Kang Decl. ¶ 11.) There is thus no dispute that the Final Award is
 8   final and binding upon Jia.
 9            G. Confirmation of the award is consistent with the public policy of
10                the United States.
11         Finally, the New York Convention authorizes a court “in the country where
12   recognition and enforcement is sought” to decline to confirm an award if “[t]he
13   recognition or enforcement of the award would be contrary to the public policy of
14   that country.” New York Convention art. V(2)(b). In this case, confirmation
15   would be consistent with—not contrary to—U.S. public policy, which favors
16   enforcement of commercial arbitration awards. Mitsubishi Motors Corp. v. Soler
17   Chrysler-Plymouth, Inc., 473 U.S. 614, 631 (1985).
18         Confirming the Final Award would offend no public policy of the United
19   States. The public policy defense “is frequently invoked but rarely successful,
20   particularly in view of the strong United States policy favoring arbitration.” Agility
21   Pub. Warehousing Co. K.S.C., Prof’l Contract Adm’rs, Inc. v. Supreme
22   Foodservice GmbH, 495 F. App’x 149, 151 (2d Cir. 2012). In an action for
23   confirmation under the New York Convention, this exception is to be construed
24   very narrowly, applying “only when confirmation or enforcement of a foreign
25   arbitration award would violate the forum state’s most basic notions of morality
26   and justice.” Cubic Def. Sys., 665 F.3d at 1097 (internal quotation marks omitted).
27   The Final Award—a straightforward award of compensatory damages to SLC
28
                                           13
             MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
 Case 2:18-cv-10255-SJO-MRW Document 1-1 Filed 12/10/18 Page 18 of 18 Page ID #:31



 1   based on its commercial counterparties’ breach of contract—comes nowhere close
 2   to this standard.
 3                                     CONCLUSION
 4         For the foregoing reasons, the Court should confirm the Final Award and
 5   incorporate its terms into a judgment against Jia.
 6
 7   Dated: December 10, 2018               WALKER STEVENS CANNOM LLP
 8
                                            By:     Bethany Stevens
 9
                                                   Bethany Stevens
10
                                            Attorneys for Petitioner
11                                          Shanghai Lan Cai Asset
12                                          Management Co, Ltd.

13
14
15
16
17
18
19
20

21
22
23
24
25
26
27
28
                                            14
              MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
